Citation Nr: 0330993	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  01-02 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for a 
seizure/neurological disorder on a direct, secondary or 
presumptive basis.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability (a seizure/neurological disorder) 
claimed as due to a bilateral carotid arteriogram performed 
at a VA facility in October 1969.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from October 1962 to 
August 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 decision by the RO in San Diego, 
California which, in pertinent part, denied service 
connection for a seizure/neurological disorder, and denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
seizure/neurological disorder.  A personal hearing was held 
before the undersigned Veterans Law Judge in May 2002.  


REMAND

Although further delay is regrettable, the Board finds that 
a remand is necessary prior to appellate review.  

Records reflect that the veteran has been in receipt of 
Social Security Administration (SSA) disability benefits 
since 1993.  Those records have not been associated with the 
claims folder and must be obtained.  Any ongoing medical 
records pertaining to the claimed disability should also be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board notes that in April 2001, a VA physician who has 
been treating the veteran since the 1970s, J. A. Bounds, 
M.D., opined that the pattern of the veteran's focal 
seizures were "accentuated" after a cerebral infarction 
following a cerebral angiogram.  The Board finds that 
further clarification is needed from Dr. Bounds.  
38 U.S.C.A. § 5103A(d) (West 2002).  The RO should ask him 
to indicate whether the change in the pattern of the 
veteran's seizures was caused by the service-connected 
subcortical infarction, and if so, how.  He should be asked 
whether the frequency or manifestations of the seizure 
disorder changed following the infarction and, if so, 
whether such change represented an increase in its severity.  

VA is required to provide specific notice to claimants as to 
the evidence needed to substantiate their claims, what 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In a letter dated in November 2002, the RO attempted to 
comply with the notice requirements of 38 U.S.C.A. 
§ 5103(a).  This notice was provided in accordance with the 
provisions of 38 C.F.R. § 3.159, and limited the time for 
submitting necessary evidence to 30 days from the date of 
the letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a Veterans Claims Assistance Act of 2000 (VCAA) 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since 
this case is being remanded for additional development or to 
cure a procedural defect, the RO must take this opportunity 
to inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

The RO should then readjudicate the claim for service 
connection for a seizure/neurological disorder, with 
consideration of all additional evidence received since the 
December 2000 statement of the case.  The RO should evaluate 
the veteran's claim for service connection on a direct 
basis, a presumptive basis, and as secondary to service-
connected residuals of subcortical infarct.  If the claim is 
denied, the veteran and his representative should be 
provided with a supplemental statement of the case.  
38 C.F.R. §§ 19.31, 19.37 (2003).

In light of the foregoing, the case is remanded to the RO 
for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), Quartuccio, supra, and any 
other applicable legal precedent. 

After the veteran and his representative 
have been given notice as required by 38 
U.S.C.A. § 5103(a), they should be given 
the opportunity to respond.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's award of 
Social Security disability benefits, in 
or about 1993, as well as the medical 
records relied upon concerning that 
claim.

3.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a 
seizure/neurological disorder since 
2002.  After receiving this information 
and any necessary releases, the RO 
should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative should be informed of 
all failed efforts.

4.	The RO should contact Dr. J. A. 
Bounds, of the Loma Linda VA Medical 
Center, and ask him to provide 
additional clarification of his April 
2001 opinion.  Specifically, Dr. 
Bounds should be asked to address the 
following questions:

a.	What are the symptoms or 
manifestations which are directly 
attributable to the subcortical 
infarct, external capsule and 
basal ganglia, left temporal 
lobe?
b.	Was there a change in the pattern 
of the veteran's seizures (such 
as a change in the 
manifestations, severity, 
frequency or length) following 
the cerebral angiogram in 1969?
c.	If so, did such changes 
constitute an increase in 
severity of the pre-existing 
seizure disorder and can such be 
quantified?
d.	Is it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that any change in the 
pattern of the veteran's pre-
existing seizure disorder 
represents additional disability 
due to the cerebral angiogram or 
the resulting infarction?

5.  After the development undertaken 
above is completed, the RO should then 
review the claims for service connection 
for a seizure/neurological disorder, and 
for compensation under 38 U.S.C.A. § 
1151 for a seizure/neurological 
disorder, with consideration of all 
additional evidence received since the 
December 2000 statement of the case.  
The RO should evaluate the veteran's 
claim for service connection on a direct 
basis, a presumptive basis, and as 
secondary to service-connected residuals 
of subcortical infarct.  If the claims 
are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



